Citation Nr: 0110791	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  99-16 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, wherein the veteran's claim for an increased 
evaluation for lumbosacral strain was denied.

In December 2000, a travel board hearing was held at the RO 
before C. W. Symanski, who is the member of the Board 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

Prior to determining the veteran's claim for an increased 
evaluation for lumbosacral strain, VA must ensure that it has 
fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Such a duty is 
statutory in nature and was amended by the Veteran's Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

The veteran contends that his lumbosacral strain is more 
disabling than reflected in the 10 percent evaluation.  He 
testified during a December 2000 travel board hearing that he 
was having frequent flare-ups, back spasms, and that his back 
problems had increased in severity since the last VA 
examination.

Further it would appear that the May 1999 VA examination 
report does not sufficiently describe the veteran's 
functional loss due to pain.  38 C.F.R. § 4.40 (2000).  More 
specifically, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court specifically pointed out that an 
examination of musculoskeletal disability done for rating 
purposes must include consideration of all factors identified 
in 38 C.F.R. §§ 4.40, 4.45 (2000). Id.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance. A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.45, 4.49.  In DeLuca the Court 
emphasized that a VA rating examination must adequately 
portray the extent of functional loss due to pain.

On review of the record, the Board notes that the May 1999 VA 
examination does not adequately portray the extent of 
functional disability due to pain in accordance with the 
Court's directives in DeLuca.  In view of the foregoing, the 
Board finds that further medical evaluation and clarification 
is warranted prior to appellate review of the issue of 
entitlement to an increased evaluation for lumbosacral 
strain.  Further it is noted that the examiner diagnosed the 
veteran as having radiculopathy, which brings up the question 
of whether the back disability could be evaluated under the 
criteria pertaining to intervertebral disc syndrome.

The Board notes that during the December 2000 travel board 
hearing the veteran stated that he had been receiving 
treatment for his back disability at the Rock Hill VA 
Outpatient Clinic and that prior to seeking treatment through 
VA he was treated by Dr. Sheth, a private physician.  A 
review of the file reveals that neither the private nor VA 
treatment records are on file.  Since VAMC records are within 
the Secretary's control, and could reasonably be expected to 
be part of the record, they are deemed to be constructively 
part of the record on appeal and must be obtained.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Accordingly, this case is REMANDED to the 
RO for the following action:

1.  The RO should contact the veteran and 
ascertain where he has received treatment 
for his back disability since January 
1999.  After obtaining the requested 
information and any necessary releases 
from the veteran, the RO should contact 
the named medical providers, to 
specifically include Dr. Sheth and the 
Rock Hill VA Outpatient Clinic, and 
obtain copies of all medical records 
concerning the veteran's treatment for 
his back since January 1999.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic and 
neurological examinations for his back 
disability to ascertain the severity of 
his service-connected lumbosacral strain 
and/or associated disc problems, if any.  
Any tests or studies deemed appropriate 
by the examiner to make this 
determination should be undertaken.  The 
examiners must review the claims file and 
a copy of this REMAND in conjunction with 
the examination of the veteran.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The orthopedic 
examiner should be asked to describe any 
pain, weakened movement, excess 
fatigability, or incoordination 
attributable to the veteran's service-
connected disability; and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess fatigability, 
or incoordination.  If the examiner feels 
that such determinations are not 
feasible, this should be stated for the 
record together with the reasons why it 
was not feasible.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or upon repeated 
use.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner feels that such 
determinations are not feasible, this 
should be stated for the record together 
with the reasons why it was not feasible. 

3.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If the decision remains 
adverse to the veteran, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow a 
reasonable amount of time for a response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action. The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




